 1
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10
     JERRY JOHNNY THOMPSON JR.,    ) Case No. CV 19-2125-JLS (JPR)
11                                 )
                     Petitioner,   )
12                                 )          J U D G M E N T
                v.                 )
13                                 )
     WARDEN SWAIN,                 )
14                                 )
                     Respondent.   )
15                                 )
16
17       Pursuant to the Order Granting Respondent’s Motion to Dismiss,
18 Dismissing Petition as Moot, and Closing Case,
19       IT IS HEREBY ADJUDGED that this action is dismissed.
20
21
22
23 DATED: June 26, 2019
                              JOSEPHINE L. STATON
24                            U.S. DISTRICT JUDGE
25
26
27
28
